1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Linda_allison@fd.org
5
     Attorney for Defendant
6    ANGIE B. HONG
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )   Case No. 6:19-PO-00180 JDP
                                                  )
11       Plaintiff,                               )
                                                  )   STIPULATION AND ORDER TO
12          v.                                    )   CONTINUE STATUS CONFERENCE AND
                                                  )   WAIVER OF PERSONAL APPEARANCE;
13   ANGIE B. HONG,                               )   AND REQUEST TO APPEAR BY VIDEO
                                                  )   CONFERENCE
14       Defendant.                               )
                                                  )   Date: December 11, 2019
15                                                )   Time: 10:00 a.m.
                                                      Judge: Hon. Jeremy D. Peterson
16
17          It is hereby stipulated and agreed between plaintiff, United States of America, and
18   defendant, Angie B. Hong, through her attorney Assistant Federal Defender Linda C. Allison,
19   that the initial appearance scheduled for October 22, 2019, may be continued to December 11,
20   2019, at 10:00 a.m.
21          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, ANGIE B. HONG,
22   having been advised of her right to be present at all stages of proceedings, hereby requests this
23   Court permit her to waive her right to personally appear for her Initial Appearance and be
24   allowed to appear via video conference from the United States District Court in Reno, NV. Ms.
25   Hong agrees that her interests shall be represented at all times by the presence of her attorney,
26   Assistant Federal Defender, Linda C. Allison, the same as if she were personally present, and
27   requests that this Court allow her attorney-in-fact to represent her interests at all times. The
28   government has no objection to this request.

                                                      -1-
1           Ms. Hong respectfully request this Court grant a waiver of is right and obligation to be
2    personally present at the Initial Appearance and that he be permitted to appear via video
3    conference from the United States District Court in Reno, NV. Travel to Yosemite National
4    Park represents a financial hardship.
5                                                 Respectfully Submitted,
6                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
7
     Dated: October 17, 2019                             /s/ Linda C. Allison______________ __
8                                                 MATTHEW C. BOCKMON
                                                  Assistant Federal Defender
9                                                 Attorney for ANGIE B. HONG
10
                                                  McGREGOR W. SCOTT
11                                                United States Attorney
12
     Dated: October 17, 2019                             /s/ Linda C. Allison for S. St. Vincent
13                                                SUSAN ST. VINCENT
                                                  Legal Officer
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
1                                                 ORDER
2             The above request for defendant’s waiver of personal appearance and request to appear
3    via video conference from the United States District Court in Reno, NV for her Initial
4    Appearance on December 11, 2019 at 10:00 a.m. is hereby accepted and adopted. The initial
5    appearance is now continued from October 22, 2019 to December 11, 2019 at 10:00 a.m.
6
7    IT IS SO ORDERED.
8
9    Dated:      October 18, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
